UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1356


RODNEY E. HAYS,

                      Plaintiff – Appellant,

          v.

TOWN OF GAULEY BRIDGE, WEST VIRGINIA, a West Virginia
Municipal Corporation; WILLIAM KINCAID, individually and in
his official capacity as Judge of the Gauley Bridge
Municipal Court; SEAN WHIPKEY, individually and in his
official capacity as a Town of Gauley Bridge Officer; HEATH
WHIPKEY, individually and in his official capacity as a
Town of Gauley Bridge Police Officer; CHARLES BURKHAMER,
individually and in his official capacity as a Town of
Gauley Bridge Police Officer,

                      Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cv-01272)


Submitted:   July 21, 2011                   Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney E. Hays, Appellant Pro Se. Vaughn Sizemore,            BAILEY   &
WYANT, PLLC, Charleston, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Rodney E. Hays seeks to appeal the district court’s

order granting partial summary judgment to defendants on his 42

U.S.C.   § 1983      (2006)     complaint.          This     court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory        and       collateral    orders,       28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                     The order Hays seeks

to    appeal    is    neither     a    final       order     nor     an     appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                             DISMISSED




                                            3